Citation Nr: 1733420	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at an October 2013 Board hearing before a Veterans Law Judge (VLJ).  In February 2017, the Board issued a letter informing the Veteran that the VLJ who presided over the October 2013 Board hearing was no longer with the Board.  The letter advised the Veteran of the option of testifying at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  In a February 2017 reply, the Veteran indicated that he would like to be scheduled for a videoconference hearing before a current member of the Board.  To this date, the Veteran has not been scheduled for a hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




